      
      

      


1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
         MARVIN D. RICHARD,                          Case No. 2:18-cv-00181-KJD-NJK
5
           Petitioner,
6              v.                                    ORDER
7
         JOE GENTRY, et al.,
8
           Respondents.
9

10

11            In this habeas corpus action, the petitioner, Marvin D. Richard, represented by
12   counsel, filed a second amended habeas petition on October 4, 2018 (ECF No. 18).
13   Respondents were then due to file a response to the second amended petition by
14   December 3, 2018. See Order entered March 29, 2018 (ECF No. 14) (December 2 is a
15   Sunday). 
16            On November 30, 2018, Respondents filed a motion for an extension of time (ECF
17   No. 25), requesting an extension of time to January 31, 2019 – a 59-day extension – to
18   file their response to the second amended petition. This would be the first extension of
19   this deadline. Respondents’ counsel states that the extension of time is necessary
20   because of her obligations in other cases. Richard’s counsel does not oppose the motion
21   for extension of time. The Court finds that Respondents’ motion for extension of time is
22   made in good faith and not solely for the purpose of delay, and that there is good cause
23   for the extension of time requested.
24            IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time
25   (ECF No. 25) is GRANTED. Respondents will have until January 31, 2019, to file a
26   response to the second amended petition for writ of habeas corpus.
27   ///
28   ///
                                                 1
      
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered March 29, 2018 (ECF No. 14) will remain in

3    effect.

4

5                         6th day of ______________________,
               DATED THIS ___         December               2018.
6

7
                                                    KENT J. DAWSON,
8                                                   UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
